FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANKLIN EDGARDO MATUTE-                         No. 10-70023
SANCHEZ, a.k.a Frank Matthews, a.k.a.
Frank Matute, a.k.a Carlos Francisco             Agency No. A076-532-092
Median, a.k.a Frank Medina, a.k.a Robert
Medina, a.k.a Francisco Valdez, a.k.a
Frank Veldez,                                    MEMORANDUM *

               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Franklin Edgardo Matute-Sanchez, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ order denying his

motion to remand, and dismissing his appeal from the immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings and review de novo its legal conclusions. Santos-Lemus v. Mukasey, 542

F.3d 738, 742 (9th Cir. 2008). The court reviews for abuse of discretion a denial

of a motion to remand. de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th

Cir. 2007). We deny the petition for review.

      Matute-Sanchez does not challenge the agency’s dispositive determination

that Matute-Sanchez’s crimes were “particularly serious crimes,”which statutorily

excluded him from asylum and withholding of removal relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned). Accordingly, Matute-Sanchez’s

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Matute-Sanchez failed to establish it is more likely than not he will be tortured by

or with the acquiescence of a government official if returned to Honduras. See


                                                                               10-70023
Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007). For the same reasons,

the agency did not abuse its discretion in denying Matute-Sanchez’s motion to

remand because the additional evidence did not warrant a remand. See Shin v.

Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (internal citation omitted) (“Aliens

who seek to remand or reopen proceedings to pursue relief bear a ‘heavy burden’

of proving that, if proceedings were reopened, the new evidence would likely

change the result in the case.”).

      Finally, we reject Matute-Sanchez’s contention the agency did not fully

consider the submitted evidence, explain its reasoning, or engage in improper fact-

finding. See Lata v. I.N.S., 204 F.3d 1241, 1246 (9th Cir. 2006) (requiring error

and prejudice to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                                                              10-70023